Title: Poor Richard Improved, 1757
From: Franklin, Benjamin
To: 



Courteous Reader,
As no temporal Concern is of more Importance to us than Health, and that depends so much on the Air we every Moment breathe, the Choice of a good wholesome Situation to fix a Dwelling in, is a very serious Affair to every Countryman about to begin the World, and well worth his Consideration, especially as not only the Comfort of Living, but even the Necessaries of Life, depend in a great Measure upon it; since a Family frequently sick can rarely if ever thrive. The following Extracts therefore from a late Medical Writer, Dr. Pringle, on that Subject, will, I hope, be acceptable and useful to some of my Readers.
I hear that some have already, to their great Advantage, put in Practice the Use of Oxen recommended in my last. ’Tis a Pleasure to me to be any way serviceable in communicating useful Hints to the Publick; and I shall be obliged to others for affording me the Opportunity of enjoying that Pleasure more frequently, by sending me from time to time such of their own Observations, as may be advantageous if published in the Almanack. I am thy obliged Friend,
Richard Saunders


How to make a Striking Sundial, by which not only a Man’s own Family, but all his Neighbours for ten Miles round, may know what o’Clock it is, when the Sun shines, without seeing the Dial.
Chuse an open Place in your Yard or Garden, on which the Sun may shine all Day without any Impediment from Trees or Buildings. On the Ground mark out your Hour Lines, as for a horizontal Dial, according to Art, taking Room enough for the Guns. On the Line for One o’Clock, place one Gun; on the Two o’Clock Line two Guns, and so of the rest. The Guns must all be charged with Powder, but Ball is unnecessary. Your Gnomon or Style must have twelve burning Glasses annex’d to it, and be so placed as that the Sun shining through the Glasses, one after the other, shall cause the Focus or burning Spot to fall on the Hour Line of One for Example, at one a Clock, and there kindle a Train of Gunpowder that shall fire one Gun. At Two a Clock, a Focus shall fall on the Hour Line of Two, and kindle another Train that shall discharge two Guns successively; and so of the rest.
Note, There must be 78 Guns in all. Thirty-two Pounders will be best for this Use; but 18 Pounders may do, and will cost less, as well as use less Powder, for nine Pounds of Powder will do for one Charge of each eighteen Pounder, whereas the Thirty-two Pounders would require for each Gun 16 Pounds.
Note also, That the chief Expence will be the Powder, for the Cannon once bought, will, with Care, last 100 Years.
Note moreover, That there will be a great Saving of Powder in cloudy Days.
Kind Reader, Methinks I hear thee say, That it is indeed a good Thing to know how the Time passes, but this Kind of Dial, notwithstanding the mentioned Savings, would be very expensive; and the Cost greater than the Advantage. Thou art wise, my Friend, to be so considerate beforehand; some Fools would not have found out so much, till they had made the Dial and try’d it. Let all such learn that many a private and many a publick Project, are like this Striking Dial, great Cost for little Profit.
January. I Month.
Conversation Hints.
  
Good Sense and Learning may Esteem obtain,
Humour and Wit a Laugh, if rightly ta’en;
Fair Virtue Admiration may impart;
But ’tis Good-Nature only wins the Heart:
It molds the Body to an easy Grace,
And brightens every Feature of the Face;
It smooths th’unpolish’d Tongue with Eloquence,
And adds Persuasion to the finest Sense.

  He that would rise at Court, must begin by Creeping.
  Many a Man’s own Tongue gives Evidence against his Understanding.
  Nothing dries sooner than a Tear.

When a Man looks back upon his Day, Week or Year spent, and finds his Business has been worthy the Dignity of human Nature, it exhilerates and revives him, enables him to pass his own Approbation on himself, and, as it were, to anticipate the Euge, the Well done, good and faithful Servant, he shall one Day receive from his great Master. But he that gives himself only the idle Divertisements of a Child, cannot reflect on Time past without Confusion; and is forced to take Sanctuary in a total Inconsideration, or run from one Amusement to another, to avoid Thinking, or answering to himself the Question, What have I done? Idleness, and its Amusements are in the End more tiresome than Labour itself.
  
Uneasy both in Country and in Town,
They search a Place to lay their Burthen down:
One, restless in his Parlour, walks abroad,
And vainly thinks to leave behind his Load;
But strait returns; for he’s as restless there,
And finds there’s no Relief in open Air.
To’s Country Seat another would retire,
And spurs as hard as if it were on Fire,
There soon begins to yawn, and stretch and snore,
And seeks the City which he left before.

February. II Month.
  
Would you both please, and be instructed too,
The Pride of shewing forth yourself subdue.
Hear ev’ry Man upon his fav’rite Theme,
And ever be more knowing than you seem.
The lowest Genius will afford some Light,
Or give a Hint that had escap’d your Sight.
Doubt, till he thinks you on Conviction yield,
And with fit Questions let each Pause be fill’d.

And the most knowing will with Pleasure grant,
You’re rather much reserv’d than ignorant.

  ’Tis easier to build two Chimneys, than maintain one in Fuel.
  Anger warms the Invention, but overheats the Oven.
  Is there any Duty in Religion more generally agreed on, or more justly required by God, than a perfect Submission to his Will in all Things? Can any Disposition of Mind, either please him more, or become us better, than that of being satisfied with all he gives, and content with all he takes away? None, certainly, can be of more Honour to God, nor of more Ease to ourselves; for if we consider him as our Maker, we dare not contend with him; if as our Father, we ought not to mistrust him; so that we may be confident whatever he does is for our Good, and whatever happens that we interpret otherwise, yet we can get nothing by Repining, nor save anything by Resisting.
  
’Tis done, O Lord, the Idol I resign,
Unfit to share a Heart so justly thine;
Nor can the Heav’nly Call unwelcome be,
That still invites my Soul more near to thee:
Ye Shades, ye Phantoms, and ye Dreams adieu!
With Smiles I now your parting Glories view.
I see the Hand; I worship, I adore,
And justify the great disposing Power.

  Rules of Law fit to be observed in purchasing.From an old Book.
  
First, see the Land which thou intend’st to buy,
Within the Seller’s Title clear doth lie.
And that no Woman to it doth lay Claim,
By Dowry, Jointure, or some other Name,
That it may cumber. Know if bound or free
The Tenure stand, and that from each Feoffee

It be releas’d: That the Seller be so old
That he may lawful sell, thou lawful hold.
Have special Care that it not mortgag’d lie,
Nor be entailed on Posterity.
Then if it stand in Statute bound or no:
Be well advis’d what Quit Rent out must go;
What Custom, Service hath been done of old,
By those who formerly the same did hold.
And if a wedded Woman put to Sale,
Deal not with her, unless she bring her Male.
For she doth under Covert-Baron go,
Altho’ sometimes some also traffick so.
Thy Bargain being made, and all this done,
Have special Care to make thy Charter run
To thee, thine Heirs, Executors, Assigns,
For that beyond thy Life securely binds.
These Things foreknown and done, you may prevent
Those Things rash Buyers many times repent.
And yet, when as you have done all you can,
If you’d be sure, deal with an honest Man.

  Very good Rules, these, and sweetly sung. If they are learnt by heart, and repeated often to keep them in Memory, they may happen to save the Purchaser more Pence than the Price of my Almanack. In Imitation of this old Writer, I have Thoughts of turning Coke’s Institutes, and all our Province Laws into Metre, hoping thereby to engage some of our young Lawyers and old Justices to read a little.
March. III Month.
  
The Rays of Wit gild wheresoe’er they strike,
But are not therefore fit for all alike;
They charm the lively, but the Grave offend,
And raise a Foe as often as a Friend;
Like the resistless Beams of blazing Light,
That chear the strong, and pain the weakly Sight.
If a bright Fancy therefore be your Share,
Let Judgment watch it with a Guardian’s Care.


  It is Ill-Manners to silence a Fool, and Cruelty to let him go on.
  Scarlet, Silk and Velvet, have put out the Kitchen Fire.
April. IV Month.
  
’Tis like a Torrent, apt to overflow,
Unless by constant Government kept low;
And ne’er inefficacious passes by,
But overturns or gladdens all that’s nigh.
Or else, like Trees, when suffer’d wild to shoot,
That put forth much, but all unripen’d Fruit;
It turns to Affectation and Grimace,
As like to Wit as Gravity to Grace.

  He that would catch Fish, must venture his Bait.
  Men take more pains to mask than mend.
  One To-day is worth two To-morrows.
  Since Man is but of a very limited Power in his own Person, and consequently can effect no great Matter merely by his own personal Strength, but as he acts in Society and Conjunction with others; and since no Man can engage the active Assistance of others, without first engaging their Trust; And moreover, since Men will trust no further than they judge one, for his Sincerity, fit to be trusted; it follows, that a discovered Dissembler can atchieve nothing great or considerable. For not being able to gain Mens Trust, he cannot gain their Concurrence; and so is left alone to act singly and upon his own Bottom; and while that is the Sphere of his Activity, all that he can do must needs be contemptible.
  
Sincerity has such resistless Charms,
She oft the fiercest of our Foes disarms:
No Art she knows, in native Whiteness dress’d,
Her Thoughts all pure, and therefore all express’d:
She takes from Error its Deformity;
And without her all other Virtues die.

Bright Source of Goodness! to my Aid descend,
Watch o’er my Heart, and all my Words attend.

May. V Month.
  
How hard soe’er it be to bridle Wit,
Yet Mem’ry oft no less requires the Bit:
How many, hurried by its Force away,
For ever in the Land of Gossips stray!
Usurp the Province of the Nurse, to lull,
Without her Privilege for being dull!
Tales upon Tales they raise, ten Stories high,
Without Regard to Use or Symmetry.

  The way to be safe, is never to be secure.
  Dally not with other Folks Women or Money.
  Work as if you were to live 100 Years, Pray as if you were to die To-morrow.
  It is generally agreed to be Folly, to hazard the Loss of a Friend, rather than lose a Jest. But few consider how easily a Friend may be thus lost. Depending on the known Regard their Friends have for them, Jesters take more Freedom with Friends than they would dare to do with others, little thinking how much deeper we are wounded by an Affront from one we love. But the strictest Intimacy can never warrant Freedoms of this Sort; and it is indeed preposterous to think they should; unless we can suppose Injuries are less Evils when they are done us by Friends, than when they come from other Hands.
  
Excess of Wit may oftentimes beguile:
Jests are not always pardon’d—by a Smile.
Men may disguise their Malice at the Heart,
And seem at Ease—tho’ pain’d with inward Smart.
Mistaken, we—think all such Wounds of course
Reflection cures;—alas! it makes them worse.
Like Scratches they with double Anguish seize,
Rankle in time, and fester by Degrees.


June. VI Month.
  
A Story should, to please, at least seem true,
Be apropos, well told, concise, and new;
And whensoe’er it deviates from these Rules,
The Wise will sleep, and leave Applause to Fools.
But others, more intolerable yet,
The Waggeries that they’ve said, or heard, repeat;
Heavy by Mem’ry made, and what’s the worst,
At second-hand as often as at first.

  Pride breakfasted with Plenty, dined with Poverty, supped with Infamy.
  Retirement does not always secure Virtue; Lot was upright in the City, wicked in the Mountain.
But sarcastical Jests on a Man’s Person or his Manners, tho’ hard to bear, are perhaps more easily borne than those that touch his Religion. Men are generally warm in what regards their religious Tenets, either from Tenderness of Conscience, or a high Sense of their own Judgments. People of plain Parts and honest Dispositions, look on Salvation as too serious a Thing to be jested with; and Men of speculative Religion, who profess from the Conviction rather of their Heads than Hearts, are not a bit less vehement than the real Devotees. He who says a slight or a severe Thing of their Faith, seems to them to have thereby undervalued their Understandings, and will consequently incur their Aversion, which no Man of common Sense would hazard for a lively Expression; much less a Person of good Breeding, who should make it his chief Aim to be well with all.
  
Like some grave Matron of a noble Line,
With awful Beauty does Religion shine.
Just Sense should teach us to revere the Dame,
Nor, by imprudent Jests, to spot her Fame.
In common Life you’ll own this Reas’ning right,
That none but Fools in gross Abuse delight:
Then use it here—nor think the Caution vain;
To be polite, Men need not be profane.


July. VII Month.
  
But above all Things, Raillery decline,
Nature but few does for that Task design;
’Tis in the ablest Hand a dangerous Tool,
But never fails to wound the meddling Fool:
For all must grant it needs no common Art
To keep Men patient while we make them smart.
Not Wit alone, nor Humour’s self, will do,
Without Good nature, and much Prudence too.
  Idleness is the Dead Sea, that swallows all Virtues: Be active in Business, that Temptation may miss her Aim: The Bird that sits, is easily shot.
  Shame and the Dry-belly-ach were Diseases of the last Age; this seems to be cured of them.
  In studying Law or Physick, or any other Art or Science, by which you propose to get your Livelihood, though you find it at first hard, difficult and unpleasing, use Diligence, Patience and Perseverance; the Irksomness of your Task will thus diminish daily, and your Labour shall finally be crowned with Success. You shall go beyond all your Competitors who are careless, idle or superficial in their Acquisitions, and be at the Head of your Profession. Ability will command Business, Business Wealth; and Wealth an easy and honourable Retirement when Age shall require it.
  
Near to the wide extended Coasts of Spain,
Some Islands triumph o’er the raging Main;
Where dwelt of old, as tuneful Poets say,
Slingers, who bore from all the Prize away.
While Infants yet, their feeble Nerves they try’d;
Nor needful Food, till won by Art, supply’d.
Fix’d was the Mark, the Youngster oft in vain,
Whirl’d the misguided Stone with fruitless Pain:

’Till, by long Practice, to Perfection brought,
With easy Sleight their former Task they wrought.
Swift from their Arm th’unerring Pebble flew,
And high in Air, the flutt’ring Victim slew.
So in each Art Men rise but by Degrees,
And Months of Labour lead to Years of Ease.

August. VIII Month.
  
Of all the Qualities that help to raise
In Men the universal Voice of Praise,
Whether in Pleasure or in Use they end,
There’s none that can with Modesty contend.
Yet ’tis but little that its Form be caught,
Unless its Origin be first in Thought;
Else rebel Nature will reveal the Cheat,
And the whole Work of Art at once defeat.
  Tho’ the Mastiff be gentle, yet bite him not by the Lip.
  Great-Alms-giving, lessens no Man’s Living.
  The royal Crown cures not the Head-ach.
On the Freedom of the Press.
  
While free from Force the Press remains,
Virtue and Freedom chear our Plains,
And Learning Largesses bestows,
And keeps unlicens’d open House.
We to the Nation’s publick Mart
Our Works of Wit, and Schemes of Art,
And philosophic Goods, this Way,
Like Water carriage, cheap convey.
This Tree which Knowledge so affords,
Inquisitors with flaming Swords
From Lay-Approach with Zeal defend,
Lest their own Paradise should end.

The Press from her fecundous Womb
Brought forth the Arts of Greece and Rome;
Her Offspring, skill’d in Logic War,
Truth’s Banner wav’d in open Air;
The Monster Superstition fled,
And hid in Shades her Gorgon Head;
And lawless Pow’r, the long kept Field,
By Reason quell’d, was forc’d to yield.


This Nurse of Arts, and Freedom’s Fence,
To chain, is Treason against Sense:
And Liberty, thy thousand Tongues
None silence who design no Wrongs;
For those that use the Gag’s Restraint,
First rob, before they stop Complaint.

September. IX Month.
  
Hold forth upon yourself on no Pretence,
Unless invited, or in Self-Defence;
The Praise you take, altho’ it be your Due,
Will be suspected if it come from you.
If to seem modest, you some Faults confess,
The World suspect yet more, and never less:
For each Man, by Experience taught, can tell
How strong a Flatterer does within him dwell.


These Aspects make it clear to me,
That rain and thunder there will be,
As sure as two and one make three.

  Act uprightly, and despise Calumny; Dirt may stick to a Mud Wall, but not to polish’d Marble.
  Paradoxes.
I. The Christians observe the first Day of the Week for their Sunday, the Jews the Seventh for their Sabbath, the Turks the sixth Day of the Week for the Time of their Worship; but there is a particular Place of the Globe, to which if a Christian, Jew, and Turk sail in one and the same Ship, they shall keep the Time for their Worship on different Days, as above, all the Time they are sailing to that particular Place; but when they arrive at that Place, and during the Time they remain at it, they shall all keep their Sabbath on one and the same Day; but when they depart from that Place, they shall all differ as before.
II. There is a certain Port, from which if three Ships depart at one and the same time, and sail on three particular different Courses, till they return to the Port they departed from; and if in one of these Ships be Christians, in the second Jews, and in the third Turks, when they return to the Port they departed from, they shall differ so with respect to real and apparent Time, that they all shall keep their Sabbath on one and the same Day of the Week, and yet each of them separately shall believe that he keeps his Sabbath on the Day of the Week his Religion requires.
October. X Month.
  
No Part of Conduct asks for Skill more nice,
Tho’ none more common, than to give Advice:
Misers themselves, in this will not be saving,
Unless their Knowledge makes it worth the having.
And where’s the Wonder, when we will intrude,
An useless Gift, it meets Ingratitude?
Shun then, unask’d, this arduous Task to try;
But, if consulted, use Sincerity.

  The Borrower is a Slave to the Lender; the Security to both.
  Singularity in the right, hath ruined many: Happy those who are Convinced of the general Opinion.
  Ambition to be greater and richer, merely that a Man may have it in his Power to do more Service to his Friends and the Publick, is of a quiet orderly Kind, pleased if it succeeds, resigned if it fails. But the Ambition that has itself only in View, is restless, turbulent, regardless of publick Peace, or general Interest, and the secret Maker of most Mischiefs, between Nations, Parties, Friends and Neighbours.
  
Let Satyr blast, with every Mark of Hate,
The vain Aspirer, or dishonest Great.
Whom Love of Wealth, or wild Ambition’s Sway
Push forward, still regardless of the Way;
High and more high who aim with restless Pride
Where neither Reason nor fair Virtue guide;
And Him, the Wretch, who labours on with Pain
For the low Lucre of an useless Gain,
(Wise but to get, and active but to save)
May Scorn deserv’d still follow to the Grave.
But he who fond to raise a splendid Name,
On Life’s ambitious Heights would fix his Fame,
In active Arts, or ventrous Arms would shine,
Yet shuns the Paths which Virtue bids decline;
Who dignifies his Wealth by gen’rous Use,
To raise th’Oppress’d, or Merit to produce,
Reason’s impartial Voice shall ne’er condemn,
The glorious Purpose of so wise an Aim.

  November. XI Month.
  
Be rarely warm in Censure or in Praise;
Few Men deserve our Passion either ways:
For half the World but floats ‘twixt Good and Ill,
As Chance disposes Objects, these the Will;
’Tis but a see-saw Game, where Virtue now
Mounts above Vice, and then sinks down as low.
Besides, the Wise still hold it for a Rule,
To trust that Judgment most, that seems most cool.

  Proportion your Charity to the Strength of your Estate, or God will proportion your Estate to the Weakness of your Charity.

  The Tongue offends, and the Ears get the Cuffing.
  Some antient Philosophers have said, that Happiness depends more on the inward Disposition of Mind than on outward Circumstances; and that he who cannot be happy in any State, can be so in no State. To be happy, they tell us we must be content. Right. But they do not teach how we may become content. Poor Richard shall give you a short good Rule for that. To be content, look backward on those who possess less than yourself, not forward on those who possess more. If this does not make you content, you don’t deserve to be happy.
  
Contentment! Parent of Delight,
So much a Stranger to our Sight,
Say, Goddess, in what happy Place
Mortals behold thy blooming Face;
Thy gracious Auspices impart,
And for thy Temple chuse my Heart.
They whom thou deignest to inspire,
Thy Science learn, to bound Desire;
By happy Alchymy of Mind
They turn to Pleasure all they find.
Unmov’d when the rude Tempest blows,
Without an Opiate they repose;
And, cover’d by your Shield, defy
The whizzing Shafts that round them fly;
Nor, meddling with the Gods Affairs,
Concern themselves with distant Cares;
But place their Bliss in mental Rest,
And feast upon the Good possest.

December. XII Month.
  
Would you be well receiv’d where’er you go,
Remember each Man vanquish’d is a Foe:
Resist not therefore to your utmost Might,
But let the Weakest think he’s sometimes right;

He, for each Triumph you shall thus decline,
Shall give ten Opportunities to shine;
He sees, since once you own’d him to excel,
That ’tis his Interest you should reason well.

  Sleep without Supping, and you’ll rise without owing for it.
  
When other Sins grow old by Time,
Then Avarice is in its prime,
Yet feed the Poor at Christmas time.

  Learning is a valuable Thing in the Affairs of this Life, but of infinitely more Importance is Godliness, as it tends not only to make us happy here but hereafter. At the Day of Judgment, we shall not be asked, what Proficiency we have made in Languages or Philosophy; but whether we have liv’d virtuously and piously as Men endued with Reason, guided by the Dictates of Religion. In that Hour it will more avail us, that we have thrown a Handful of Flour or Chaff in Charity to a Nest of contemptible Pismires, than that we could muster all the Hosts of Heaven, and call every Star by its proper Name. For then the Constellations themselves shall disappear, the Sun and Moon shall give no more Light, and all the Frame of Nature shall vanish. But our good or bad Works shall remain forever, recorded in the Archives of Eternity.
  
Unmov’d alone the Virtuous now appear,
And in their Looks a calm Assurance wear.
From East, from West, from North and South they come,
To take from the most righteous Judge their Doom;
Who thus, to them, with a serene Regard;
(The Books of Life before him laid,
And all the secret Records wide display’d)
“According to your Works be your Reward:
Possess immortal Kingdoms as your Due,
Prepar’d from an eternal Date for you.”

  A Receipt for making Sweet Corn, and Suckahtash.
Take the Ears of Indian Corn when in the Milk, and boil them almost enough to eat, then shell it, and spread it on a Cloth very thin, and dry it in the Sun till it shrinks to half its Bigness, and becomes very hard, then put it into any dry Cask, and it will keep the Year round. When you use it, you must put it into a Pot, and let it warm moderately over a Fire for three or four Hours, but which Means it swells considerably, then boil it till you find ’tis fit to eat. In order to make Suckahtash, ’tis only putting about a third Part of Beans with the Corn when you boil it.
  Of the expected Comet.
The great blazing-star or Comet, which appeared in 1531, 1607, and 1682, is expected by Astronomers to return and appear again in this Year, or the next, for its Periods are somewhat unequal, and so cannot be exactly ascertained like those of the Planets which are more regular and better known. According to its last Period, its next Perihelion should be in July 1757; but the Length of that before would make it October 25, 1758.
As these huge tremendous Bodies travel thro’ our System, they seem fitted to produce great Changes in it. Mr. Whiston has gone a good Way towards proving that the Comet of 1668, was, in one, of its Revolutions, the Cause of the Deluge, by coming so near this Earth as to raise a vast Tide in the Abyss, by which the Shell was broke, and the whole overflowed; the Comet too was then in its Approach towards the Sun, and he supposes its Atmosphere crouded with the watery Vapours it had gathered in those inconceivably cold Regions, into which it had fled off in its Aphelion, and so produced the mentioned Rains. The same Comet Sir Isaac Newton has calculated, when in its Perihelion December the 8th, was heated by its Nearness to the Sun to a Degree 2000 times more hot than red hot Iron, and would require 50,000 Years to cool again. This same Comet, Dr. Halley observed Nov. 11, was not above a Semidiameter of the Earth from the Earth’s Way; so that had the Earth at that time been in that Part of its Orbit, something very extraordinary might have happened either by Water or Fire.
Should a Comet in its Course strike the Earth, it might instantly beat it to Pieces, or carry it off out of the Planetary System. The great Conflagration may also, by Means of a Comet, be easily brought about; for as some of them are supposed to be much bigger than this Globe we live on, if one should meet with us in its Return from the Sun, all the Disputes between the Powers of Europe would be settled in a Moment; the World, to such a Fire, being no more than a Wasp’s Nest thrown into an Oven.
But our Comfort is, the same great Power that made the Universe, governs it by his Providence. And such terrible Catastrophes will not happen till ’tis best they should. In the mean time, we must not presume too much on our own Importance. There are an infinite Number of Worlds under the divine Government, and if this was annihilated it would scarce be miss’d in the Universe.
  
God sees with equal Eye, as Lord of all,
A Hero perish, or a sparrow fall.
Atoms, or Systems, into Ruin hurl’d,
And now a Bubble burst,—and now a World!

  How to preserve Meat in hot Weather, without Salt.
  A Clean Cloth dipp’d in Vinegar, and wrapt close round a Joint of Meat, Dr. Boerhaave says, will keep it good eight Days.

  How to stop Blood if a Man is wounded in the Woods.
  Powder made of the rotten Heart of a Black Oak, apply’d, will do it immediately. Some Indians carry a little Bag of this Powder when they go to War.
There is also a Kind of Fungus, somewhat like a Horse’s Foot, that grows on old Oaks which have been lopped; it should be gathered in August or September, and kept dry. The Way of preparing it, is, to take off with a Knife the white and hard Part, till you find a Substance so soft, as to yield under the Finger like shammy Leather. This is to be divided into Pieces of different Sizes and Thickness: Beat them with a Hammer, to give them a still greater Degree of Softness, so that they may be easily torn with the Finger.
If even a Limb be cut off, one of these Pieces will stanch the Blood, being only applied and pressed against the bleeding Arteries.
Some say, that this Fungus, or Agaric, as ’tis called, is best when it has a greyish Colour on the Outside; tho’ the white is very good.
  How to recover the Salt out of old Brine or Pickle, so as to be fit for Use again, and better than at first.
  Fill an Iron Pot (the broader and shallower, the better) with your Brine or Pickle; mix a sufficient Quantity of Whites of Eggs with the Brine, to clarify it from its Impurities. Boil it at first gently, and when the Scum hath all arisen, take it off carefully. As soon as the Brine is skimmed, abate the Fire, and only retain a moderate Heat, sufficient to keep the Brine of a scalding Heat. When the Brine is fully depurated, add about a tenth Part of sour Whey, which will destroy the corrosive or Eating Quality of the Salt. Keep the Brine of a scalding Heat all the Time the Salt is graining or forming into Chrystals. When most of the Water is evaporated, and the Salt chiefly grained, take it from the Fire; and straining it with a Cloth from the remaining Water, you will have a clean and most excellent Salt for Use; which being fine, is fit for the Table; and will moreover preserve Meat good and sound, without corroding or consuming the Fat, as common Sea Salt is apt to do.

A General Rule to find the Contents of close Casks in Gallons, and Parts of a Gallon, Wine-Measure.
  Take the Diagonal Line of the Inside of the Cask, from the Middle of the Bung, to the Bottom of the Head, by any straight Stick; which measure in Inches, and Parts of an Inch; cube that Number (that is, multiply it by itself, and multiply that Product by the same Number) then divide by 370, and the Quotient will be Gallons; and if there be any Remainder multiply it by 8, and continue the Division, and the second Quotient will be Pints.
  
    

Exam. I. Admit the Diagonal of a Cask be 21 Inches.
Exam. II. Suppose the Diagonal to be 31½ Inches.


21

31.5

992.25


21

31.5

31.5


21
  
1575

496125



42 

  315 

  99225 


441

  945  

  297675  


   21

992.25

31255.875


441






  882 
Contents is
370) 31255 (84 Gal.


370) 9261 (25 Gallons.

  2960  
  



  740 


  1655  



1861


  1480  



1850


175.8



11


    8



 8

370) 1406.4 (3 Pints.


88
  (0 Pints.

  1110  






  296  





  Answer, 84 G. 3 296/370 P.




i. e. 84½ Gallons fere.


The above Rule is easy to the Memory, and will be found agreeable to most common Casks that are made here, or come from the West-Indies; so that any Person having a Rule divided into Inches, and Parts of an Inch, may by this become an expert Gauger.

